Citation Nr: 1017354	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-17 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disability.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to April 
1976 and from December 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision of the 
Winston-Salem, North Carolina regional office (RO) of the 
Department of Veterans Affairs (VA).  The rating decision 
denied the Veteran's application to reopen his service 
connection claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board presently undertakes no review of the RO's 
determination that new and material evidence has not been 
submitted to reopen the claim of service connection for a 
back condition.  Rather, additional development must first be 
completed before such determination may be made.

In June 2008, the Veteran filed a substantive appeal, VA Form 
9, and thereon indicated that he wished to have a 
videoconference hearing, at the RO, with the Board.  An 
"Appeal Hearing Options" form submitted with the 
substantive appeal reiterates his desire for a 
videoconference hearing. 

To date, the Veteran has not been afforded this hearing and 
one has not been scheduled.  The Veteran is entitled to a 
hearing before the Board as a matter of right.  38 C.F.R. § 
20.700(a) (2009).  As the Veteran has requested a 
videoconference hearing at the RO, his claims file must be 
returned to the AOJ on remand.  38 C.F.R. §§ 19.9, 20.704 
(2009).

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a 
videoconference hearing before a Veterans 
Law Judge, at the earliest opportunity, 
pertaining to the matter on appeal.  
Notify the Veteran of the date, time, and 
location of this hearing.  Place a copy 
of the notification letter in the claims 
file.  A transcript of this hearing must 
be associated with the claims file.  If, 
for whatever reason, the Veteran changes 
his mind and withdraws his request for 
this hearing or does not appear for it on 
the date scheduled, the RO or AMC should 
document such occurrence in the claims 
file.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or the United States Court of Appeals for Veterans 
Claims for additional development or other action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

